Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 has been canceled.
Claims 1-6 and 8-14 have been considered for examination. 
Claims 15-20 have been withdrawn as being non-elected.

Receipt of amendment and response dated 8/12/21 is acknowledged.

In response to the amendment, the previous rejections of record has been replaced with the following:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al.
WO 2175 teaches a weekly diet food package comprising 340-350 buckwheat, 450-500 green head cabbage, 290-300 broccoli in addition to other components such as rose flour, coarse bread, beans, lentils, green tea, chicken, salmon, cauliflower, broccoli, Brussel sprouts etc. The combination of buckwheat and cabbage/broccoli 
Further, the diet product of WO 2175 meet the instant dietary supplement.
Instant claim 9 further requires a binder. The diet composition of  WO 2175 teaches flour, beans, coarse bread etc., (page 7 of the translation) which read on the instant binder. 
Instant claims have now been amended to recite “the pseudograin powder is about 30% to about 40% on a dry weight basis of the composition, and the leafy vegetable powder is about 45% to about 55% on a dry weight basis of the composition”. Instant claim 9 also requires the ratio of leafy vegetable to pseudograin is 3:2 on a dry weight basis. WO 2175 does not teach the exact weight percentages or the claimed ratio. 
In this regard, Anhui teaches a nutrition composition comprising 160-200 parts of buckwheat, oats, plum leaf crabs, sea backtrhern leaves, radish seeds, green beans, leaves of hippophae etc. (abstract, claim 1). The composition includes 160 to 200 parts of tartary buckwheat, 40 to 80 parts of oats, 10 to 20 parts of plum leaf crabs, 10 to 15 parts of pomegranate juice, 20 to 40 parts of pigskin jelly, 50 to 60 parts of green beans, 2 to 3 parts of cushaw stems, 2 to 3 parts of malt, 1 to 2 parts of radish seeds, 2 to 3 parts of bitter gourd roots, 1 to 3 parts of oroxylum indicum, 1 to 2 parts of sea backthern leaves, 2 to 3 parts of semen aesculi, 3 to 5 parts of camellia oil and 8 to 12 parts of food additives. Anhui teaches that the composition is rich and balanced, for strengthening and digestion promotion (abstract). The method of preparation of the composition is described in last paragraph of pages 2-3 (steps 1-4). Anhui teaches the 
Anhui teaches high amounts of buckwheat (160-200 parts) in comparison to the other parts and implies (from the above composition) about 150 parts of other components for 160 of buckwheat, which falls within the claimed “a pseudograin powder of about 30% to 40% on a dry weight basis of the composition”.  
	Anhui does not teach the instant claimed amount of leafy vegetable.
Li teaches a nutritional composition comprising several food categories and include buckwheat, cabbage, mustard greens, spinach, in addition to other vegetable and meat sources (abstract). [0022] of Li patent teaches 1-3 parts of buckwheat and 5 portions of spinach. The combination of buckwheat and spinach in [0022] meets the instant pseudograin and green leafy vegetables of instant claims 1-4 and hence inherently a source of magnesium.
While Li does not teach the exact amounts of buckwheat and spinach, Li suggest the amounts of buckwheat with respect to the leafy vegetable, spinach.
Furthermore, Bok teaches powder extracts of plant leaves with anti-obesity effects and anti-obesity food compositions, wherein the composition comprising persimmon leaves, buckwheat leaves, Chinese matrimony vine, endive leaves and ginseng, for reducing the weight of the animals or humans (abstract; col. 4, 1 58- to col. 5, | 3). Bok teaches that buckwheat has anti-oxidative property on the body and effects in reducing blood pressure etc., and used for treating vascular effects, further inhibits lipid peroxidation, for treating osteoporosis, adjusting blood pressure and anemia and anemia etc (col. 4, | 27-37). It is noted that endive leaves read on the instant claimed 
Thus, while  WO 2175 does not teach the claimed amounts pseudograin and leafy vegetable, one of an ordinary skill in the art would have been able to employ buckwheat  and leafy vegetables such as cabbage, broccoli in the claimed amounts because, Anhui teaches a dietary composition comprising buckwheat in amounts as high as that claimed, Li suggests the proportions of buckwheat and leafy vegetables in a nutritional composition that meet the instant claimed ratio of 3:2 and further Bok teaches a composition comprising buckwheat and leaves provide anti-oxidative property on the body, reducing blood pressure etc., used for treating vascular effects, and inhibits lipid peroxidation, for treating osteoporosis, adjusting blood pressure and anemia and anemia etc. WO 2175 and Li are analogous teachings because both references teach buckwheat and other leafy vegetables such as cabbage, in a nutritional composition. Hence, it would have been obvious for one of an ordinary skill in the art to choose the optimum amounts of leafy vegetables (cabbage, spinach etc.) to arrive at the claimed amounts. One of an ordinary skill in the art would have recognized that leaf powder can be included higher amounts as taught by Li and accordingly, would have been able to employ claimed amounts to provide the desired nutrition for cancer patients (WO 2175), for enhancing metabolic function as well as digestive absorption (suggested by Anhui), a simple nutritious food (Li), provide anti-oxidative property as well as reduce blood pressure, treat osteoporosis and anemia (Bok).





3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al., as applied to claims 1-4 and 9-12 above, and further in view of US 2016/0165941 to Hofmekler.
	
WO 2175, Anhui, Bok and Li references discussed above fail to teach the instant monk fruit extract.

Hofmekler teaches sugar substitutes composition comprising natural ingredients that provide added human health benefits and properties of sugar, without caloric content and glycemic index of sugar. The compositions comprise digestion resistant soluble fiber derived from various starting materials as sugar substitutes and are nutritive, and can be added to any food or nutritional product [0006].In one embodiment, the composition includes a digestion resistant soluble fiber, a natural fruit extracts such as monk fruit, and a flavor masking agent rice extract (0007, see claims 1, 3 and 5]. The digestion resistant soluble fibers also include buckwheat or quinoa, which meet the instant claimed pseudograin, which provide the product with good digestion and absorption resistant properties in an individual’s gastrointestinal tract [0012]. [0019] teaches that monk fruit (Luo Han Guo) extract provides sweetness without having a bitter aftertaste or adding many additional calories. 
. 

4.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over any one of WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al., as applied to claims 1-4 and 9-12 above, further in view of 20130157233 to Leville et al. 
	WO 2175, Anhui, Bok and Li references discussed above fail to teach the instant claimed swiss chard.
	Leville teaches that the composition includes several phytochemicals, including, beta-carotene, lycopene, zeaxanthine, cyanidin, quercetin, lutein etc. [0029-0046]. In particular, cyanidin containing compounds/substances include kale, Swiss chard, corn and fruits such as oranges [0036]. Further, Leville teaches buckwheat as a plant source containing phenolic phytochemicals [0056] for dietary nutrition, and alters eating habits to promote good health [0010]. Leville, discussed above, teaches the composition for several health benefits such as antioxidant activity, anti-carcinogenic effect, prevent 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the food or nutritional composition of each of WO 2175 (modified by the teachings of Anhui, Li and Bok), and further employ a combination of cyanidin phytochemical containing Swiss chard of Leville in combination with buckwheat to provide a healthy diet that provides both nutrition, and also promote good health. One skilled in the art would have been motivated because while WO2175 teaches buckwheat in a nutrition composition for cancer patients. Bok teaches buckwheat comprising nutritional composition for anti-obesity effect, Leville also teaches buckwheat as a quercetin containing compound, which prevents allergies and anti-histamine release, provide diabetes and heart diseases, and Leville further suggests Swiss chard as a cyanidin containing source [0036], which contributes to the health benefits such as antioxidant activity, anticancerous activity, prevent infection, osteoporosis etc., discussed above. One skilled in the art would have been motivated to employ optimum amounts of Swiss chard in relation to buckwheat (in WO 2175 or Li) depending on the desired level of cyanidin activity of Swiss chard (Leville) and the quercetin activity and/or anti-obesity effect of buckwheat, (taught by Leville and Bok respectively).

The following rejections from the previous office action have been withdrawn in light of the amendment:

4.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
5.	Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2008/002175 to Abramovich et al (WO 2175, English translation attached).
6.	Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102302151 to Li (full translation attached).
7.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103749997 to Fengtai et al (Fengtai, abstract submitted on IDS).
8.	Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7867525 to Bok et al.

9.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/002175 to Abramovich et al (WO 2175, English translation attached).
 10.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103749997 to Fengtai et al (Fengtai).
11.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102302151 to Li (full translation attached).

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103749997 to Fengtai et al., as applied to claim 1 above, and further in view of US 2016/0165941 to Hofmekler.

8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102302151 to Li (full translation attached), as applied to claim 1 above, and further in view of US 2016/0165941 to Hofmekler.

14. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 7867525 to Bok et al., as applied to claim 1-2 and 4 above, and further in view of US 2016/0165941 to Hofmekler.

15.	Claims 5-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over  US 7867525 to Bok et al., as applied to claims 1-4 and 9-12 above, and further in view of 20130157233 to Leville et al. 

Applicants argue that none of the references teach or suggest the claimed weight ranges alone or in combination. However, in light of the amendment, the present rejections rely on a new combination of references: WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al. The present rejection includes a new reference that teaches high amounts of buckwheat. Hence, the arguments are not persuasive. Applicants argue that the claimed ranges results in the availability of multiple forms of magnesium and reduces GI side effects common with other forms of magnesium. However, the argument is not persuasive because instant claims do not require any release of magnesium and moreover applicants have amended such that the claimed powder need not necessarily provide a source of magnesium. Assuming . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.